Citation Nr: 9920652	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from February 1942 to February 
1946.  He died October 11, 1955; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant claims that the veteran developed the 
pancreatic cancer that caused his death as a result of 
exposure to radiation during service.  She claims both that 
he was exposed to the byproduct of testing conducted in 
Oregon and Washington states when he was stationed there, and 
that he served in the Pacific Theater both before and after 
the atomic bombs were dropped on Hiroshima and Nagasaki.

Available service records show that the veteran served from 
February 1942 to February 1946.  In one statement his 
surviving spouse states that the veteran was shipped to an 
area around Tokyo to serve with MacArthur's occupation before 
and after the Hiroshima bombing, and that he stayed for six 
months.

Attempts to obtain specific service information with respect 
to the veteran's unit and location assignments in the Pacific 
Theater have been unsuccessful.  The Defense Special Weapons 
Agency (DSWA) has established only that the veteran served in 
the Asian Pacific Theater of Operations during the period 
July 1945 to January 1946, and traced the veteran, through 
available unit information, up until April 11, 1945, at which 
time he was enroute to the Army Ground Forces Replacement 
Depot #1 at Fort Meade, Maryland.  The DSWA reports being 
unable to track the veteran up to departure from the 
continental United States, and therefore, states being unable 
to locate his unit assignments or locations while serving in 
the Asian Pacific Theater.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has indicated that 
service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 11 Vet. 
App. 284, 289 (1998); McGuire v. West, 11 Vet. App. 274, 277 
(1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  

First, there are 15 types of cancer that are presumptively 
service-connected under 38 U.S.C.A. § 1112(c) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.309(d) (1998), one of which is 
pancreatic cancer.  The Board also notes that service 
connection can be established under section 38 C.F.R. 
§ 3.303(d) (1998) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (1998), if the 
condition at issue is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b).  Pancreatic cancer is listed 
as a radiogenic disease under 38 C.F.R. § 3.311(b).

In the present case, the presumptive provisions of 38 
U.S.C.A. § 1112(c) cannot be relied upon to establish service 
connection for the cause of the veteran's death.  It is not 
contested that the veteran had pancreatic cancer or that such 
caused his death.  Nor is it contested that pancreatic cancer 
is listed as a presumptive disease under 38 U.S.C.A. 
§ 1112(c).  Rather, at issue is the fact that the presumption 
operates only where it is shown that a claimant who 
participated in a "radiation risk activity" in service 
subsequently developed one of the listed cancers.  
"Radiation risk activity" is defined to include onsite 
participation in an atmospheric nuclear test or the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  The 
term "occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, or 
support military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 
3.309(d)(3)(vi).  Under such definitions, the veteran's 
status as a radiation-exposed veteran for 3.309(d)(2) 
purposes is not shown and the conditions of that presumption 
have not been met.  

However, the veteran did have a radiogenic disease under 
38 C.F.R. § 3.311.  Moreover, 38 C.F.R. § 3.311(a)(4)(i) 
provides that if military records do not establish presence 
at or absence from a site at which exposure to radiation is 
claimed to have occurred, the veteran's presence at the site 
will be conceded.  Thus, 38 C.F.R. § 3.311 is for 
application.  By regulation in such cases, the VA 
Undersecretary for Benefits is responsible for providing a 
dose estimate "to the extent feasible" in all claims 
involving occupational exposure to radiation in service.  
38 C.F.R. § 3.311(a)(2)(iii) (1998).  Further, the Court has 
found that 38 C.F.R. § 3.311 requires the Undersecretary for 
Benefits (and, in effect, because medical expertise is 
required, the Undersecretary for Health) to specifically 
articulate his or her consideration of each of the factors 
listed at 38 C.F.R. § 3.311(e)).  See Hilkert v. West, 11 
Vet. App. 284, 289 (1998).  

In this case, the appellant , through her representative, has 
argued that the case should be remanded in order for such 
dose estimate and causal opinion to be obtained.  
Specifically, the representative notes that the Board's 
November 1997 remand ordered development consistent with 
38 C.F.R. § 3.311 and that as such was not done, further 
remand is required consistent with Stegall v. West, 
11 Vet. App. 268 (1998).  Based on the facts set out above, 
the Board concurs.


Accordingly, this case is returned to the RO for the 
following:

1.  The RO should again ask the appellant 
whether she knows of any additional 
evidence, particularly that related to 
the veteran's service, that might bear 
upon her claim for service connection for 
the cause of the veteran's death as 
secondary to exposure to ionizing 
radiation.  The RO should attempt to 
obtain any additional evidence specified 
by the appellant.

2.  The RO must take the necessary steps 
to obtain a dose assessment from the 
Department of Defense in accordance with 
38 C.F.R. § 3.311.  The RO should then 
ensure that any and all further actions 
required under 38 C.F.R. § 3.311.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death as secondary 
to exposure to ionizing radiation.  If 
the benefit sought on appeal remains 
denied the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

